416 F.3d 301
COLUMBIA CASUALTY COMPANY, Plaintiff-Appellant,v.WESTFIELD INSURANCE COMPANY, Defendant-Appellee.
No. 03-1811.
United States Court of Appeals, Fourth Circuit.
Argued May 6, 2004.
Decided July 25, 2005.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins. Irene M. Keeley, Chief District Judge. (CA-02-44-2).
ARGUED: Jeffrey Michael Wakefield, Flaherty, Sensabaugh & Bonasso, P.L.L.C., Charleston, West Virginia, for Appellant. Brent Karleton Kesner, Kesner, Kesner & Bramble, Charleston, West Virginia, for Appellee. ON BRIEF: Michelle Marinacci, Flaherty, Sensabaugh & Bonasso, P.L.L.C., Charleston, West Virginia, for Appellant. Ellen R. Archibald, Kesner, Kesner & Bramble, Charleston, West Virginia, for Appellee.
Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.
Vacated and remanded by published PER CURIAM opinion.
OPINION
PER CURIAM.


1
Upon the appeal of this case, by order of certification filed July 21, 2004, 378 F.3d 424 (4th Cir.2004), we certified the following question to the Supreme Court of Appeals of West Virginia:


2
Under West Virginia law, were the suicidal deaths of Robinson and Everson, either or both, "occurrences" within the meaning of the Westfield Insurance Company commercial general liability policy at issue in this case?


3
The court honored our request, and by opinion filed June 10, 2005, 617 S.E.2d 797, 2005 WL 1384080 (W.Va.2005), answered the certified question "Yes." We adopt that opinion of the Supreme Court of Appeals of West Virginia as our own.


4
The judgment of the district court is accordingly vacated and the case is remanded to the district court for action consistent with this opinion and the opinion of the Supreme Court of Appeals of West Virginia just above referred to.


5

VACATED AND REMANDED.